Citation Nr: 0603987	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for ulcer disease claimed 
as secondary to gastritis.

Entitlement to a disability rating in excess of 20 percent 
for gastritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1962.

The veteran presented sworn testimony in support of his 
appeal before the undersigned Veterans Law Judge during a 
hearing in Albuquerque, New Mexico in April 2005.


FINDINGS OF FACT

1.  The veteran does not have a current disability involving 
an ulcer or ulcer disease.

2.  Medical evidence does not show any eroded or ulcerated 
areas, or small nodular lesions involving the veteran's 
gastric system.

3.  The veteran does not manifest impairment of health, as 
measured by anemia or poor nutritional status, or more than 
continuous moderate manifestations of service-connected 
gastritis.


CONCLUSIONS OF LAW

1.  Service connection for ulcer disease is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2005).

2.  A disability rating in excess of 20 percent is not 
warranted, as the criteria for a higher rating for gastritis 
are not met, and the criteria for a higher rating based upon 
common gastrointestinal symptoms are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.112, 4.113, 
4.114, Diagnostic Codes 7304, 7305, 7307 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was formally notified of the 
evidence necessary to substantiate his claims, and of his and 
the VA's respective responsibility to identify and obtain 
such evidence in letters dated in August 2002, July 2003 and 
September 2004.  He was requested to submit any evidence 
supporting his claims to the VA in these letters, prior to 
the initial RO adjudications of the claims on appeal.  He was 
informed of the laws and regulations governing his claims as 
well as the substance of the regulations implementing the 
VCAA in an August 2004 Statement of the Case, and a December 
2004 Supplemental Statement of the Case.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board 
notes that he was afforded VA examinations for purposes of 
compensation regarding both disabilities at issue.  VA 
medical records have been obtained and reviewed.  As noted 
above, he was provided with a personal hearing.  Neither the 
veteran nor his representative have identified any additional 
evidence to be obtained prior to an informed decision on his 
claims.

The RO attempted to contact two private physicians to obtain 
records pertaining to medical treatment for gastritis.  
However, both letters were returned by the post office due to 
insufficient addresses.  The veteran was notified of the 
difficulty in the December 2004 Supplemental Statement of the 
Case, but did not respond or attempt to provide sufficient 
addresses.  The regulations implementing the VCAA require 
that the "claimant must provide enough information to 
identify and locate the existing records including the 
custodian or agency holding the records," (38 C.F.R. 
§ 3.159(c)(3)) to trigger the VA's responsibility to "make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from ... private medical care providers."  38 C.F.R. 
§ 3.159(c)(1).  

In this case, although the veteran received notification that 
the addresses provided for the two private physicians were 
insufficient, he has not attempted to provide sufficient 
addresses or to follow up with the VA as to these records in 
any way.  However, the Board observes that references to the 
treatment he was receiving from a private physician is 
included in VA medical treatment records and in one VA 
examination report.  Thus, some information as to the nature 
of the treatment is available for review by adjudicators.  
Furthermore, the veteran is hereby informed that he may 
obtain and submit either the proper addresses or the records 
themselves at any time for consideration by the VA in the 
context of a claim for service connection on the basis of new 
and material evidence or in support of a claim for an 
increased disability rating.

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibilities 
to identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant, available evidence to support the 
veteran's claims for inclusion in his claims file.  We may 
therefore proceed with appellate review.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Summary of pertinent medical evidence

An April 2002 VA medical report reveals that the veteran 
presented to the VA clinic as a new patient.  He complained 
of rectal irritation, hemorrhoids, frequent constipation, and 
a history of gastritis which occasionally bothered him.  
Following two positive hemoccult tests, he was scheduled for 
a colonoscopy in July 2002.  A polyp with focal dysplasia was 
removed during this procedure.  

Upon an August 2002 VA examination conducted for purposes of 
compensation, the veteran reported pyrosis with epigastric 
abdominal pain which interfered with his daily activities and 
his occupation.  He stated that the pain had progressively 
gotten worse.  A complete blood work-up was accomplished and 
was interpreted as normal.  An upper GI series was also 
accomplished and was interpreted as normal.  Upon clinical 
examination, the veteran's weight was noted to have been 
stable, and there were no signs of anemia.  Examination of 
the abdomen revealed mild pain and tenderness upon palpation 
in the epigastric area of the abdomen.  There was no 
organomegaly and no masses.  Bowel sounds were normal to 
auscultation.  The examiner rendered a diagnosis of recurrent 
heartburn with epigastric abdominal pain of unknown etiology, 
but no chronic gastritis found upon examination.

In October 2002, the veteran underwent a follow-up 
colonoscopy for further evaluation of the pathology findings 
from the July 2002 colonoscopy.  Two small sessile polyps 
were removed.  During the colonoscopy, the colonic mucosa was 
examined carefully in circumferential pattern.  No abnormal 
lesions were found.  

Outpatient treatment reports dated in June 2003 reflect some 
abnormal laboratory results, indicating possible helicobacter 
pyloric ulcer bacteria.  The veteran was placed on 
antibiotics for possible peptic ulcer disease.  Upon a return 
visit in July 2003, he was "doing well."  His active 
problem list included anal or rectal pain and peptic ulcer, 
not otherwise specified.

A VA examination for purposes of compensation was conducted 
in August 2003.  The report of this examination reflects that 
the veteran reported vomiting four or five times daily, 
weight gain of four or five pounds during the previous four 
or five weeks, and daily severe abdominal pain with 
associated acid taste in his mouth.  Upon examination, the 
abdomen was soft, without masses.  There was mild tenderness 
to deep palpation diffusely without rebound or guarding.  
Bowel sounds were hyperactive.  Blood testing was normal, as 
was an upper GI series.  No gastroesophageal reflux or hiatus 
hernia was seen upon the radiographic testing.  The gastric 
rugal pattern was normal, the upper small bowel was normal, 
and there was no evidence of ulcer in the duodenum.  The 
examiner rendered diagnoses of 1) H Pylori positive non ulcer 
dyspepsia, 2) no evidence of ulcers secondary to gastritis, 
and 3) no evidence of gastroesophageal reflux disease.

During the April 2005 hearing on appeal, the veteran 
testified that he had not seen a doctor regarding his 
gastrointestinal problems for over a year and that he had 
stopped taking any medication for the problems because he 
could not afford to pay for his medical care.  He reported 
that although he suffered from frequent vomiting and 
diarrhea, he had actually gained weight.  He explained that 
his epigastric pain was so severe that he could not leave the 
house at times and that he had retired early, accepting lower 
Social Security payments in return for not having to go to 
work with that level of pain.  

Entitlement to service connection for ulcer claimed as 
secondary to gastritis.

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
also shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

Review of the medical evidence shows that upon repeated 
testing, including radiographic testing and during two 
colonoscopies, no ulcerations were found.  Although the 
veteran had a positive test result indicating infection with 
the H Pylori bacteria, he was treated with antibiotics and 
there is no indication that any defined area of ulceration 
resulted from the infection.  The medical diagnosis of ulcer 
was ruled out upon several occasions reflected in the medical 
records.

It is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

In the absence of a current disability involving chronic 
ulcers or a chronic ulcer, service connection is not 
warranted.  The preponderance of the evidence is thus against 
the grant of service connection.  





Entitlement to a disability rating in excess of 20 percent 
for gastritis.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
 
Historically, service connection for gastritis was granted 
shortly after the veteran's discharge from service in a 
November 1968 rating decision.  A 10 percent disability 
rating was assigned at that time.  This rating was reduced to 
0 percent effective in January 1976 following medical 
evidence reflecting no organic lesions, areas of spasm, or 
irritability upon upper GI radiographic studies.  The 
reduction was upheld in a November 1976 Board decision.  The 
noncompensable evaluation remained in effect until June 2003, 
when the RO awarded a 20 percent disability rating based upon 
symptoms including frequent vomiting and laboratory results 
including a finding of helicobacter pylori antibodies.  It is 
this disability rating which is challenged here.

The regulatory rating schedule provides a 60 percent 
disability rating for chronic gastritis identified by a 
gastroscope with severe hemorrhages or large ulcerated or 
eroded areas; a 30 percent disability rating for chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms; and a 10 percent disability rating for chronic 
gastritis with small nodular lesions, and symptoms.  Atrophic 
gastritis which is a complication of another disease is to be 
rated according to the underlying condition.  38 C.F.R. 
§ 4.114, Diagnostic Code 7307.  

Review of the August 2004 rating decision which assigned the 
current 20 percent disability rating and the explanatory 
August 2004 Statement of the Case reveals that the RO 
apparently assigned this rating under the provisions for 
rating gastric and duodenal ulcers, with reference also to 
the criteria for rating postgastrectomy syndromes.  These 
rating criteria provide a 60 percent disability rating for 
severe symptoms where the pain is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent disability rating is assigned for moderately 
severe symptoms with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent disability rating is assigned for 
moderate symptoms manifested by recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations.  
38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
Although Diagnostic Code 7307 (Gastritis) does not provide 
measurements related to nutritional status, such as anemia 
and weight loss, many of the other Diagnostic Codes 
pertaining to disorders of the digestive system do contain 
these measuring criteria.  The provisions of 38 C.F.R. 
§ 4.113 contain the explanation that diseases of the 
digestive system often produce a common disability picture 
characterized by abdominal distress or pain, anemia, and 
disturbances in nutrition.  

Generally, it is inappropriate to utilize a rating by analogy 
when the particular disorder is specifically provided for in 
a Diagnostic Code.  As in this case, where the rating of 
gastritis is specifically provided for in Diagnostic Code 
7307.  Diagnostic Code 7307, however, provides for rating 
gastritis which is identified by gastroscope, involving an 
invasive testing procedure.  Because the veteran has not 
undergone such a procedure during the time frame that his 
increased disability rating claim has been pending, and 
because of the common disability picture inherent in 
digestive system diseases, the RO utilized other rating 
criteria by analogy, to more accurately reflect the 
information available for rating.  

The medical evidence pertinent to the current claim for 
entitlement to an increased disability rating as reported 
above, shows that the veteran does not currently have an 
active diagnosis of gastritis.  He received treatment for 
gastrointestinal symptoms in 2002 and 2003, and reported 
continuing symptomatology to include vomiting daily during 
his 2005 hearing on appeal.  

Although the veteran did not undergo a gastroscopy in 
connection with this claim, we note that the evidence of 
record indicates no eroded or ulcerated areas, as upper GI 
series testing was interpreted as normal in August 2002 and 
August 2003.  In particular, the gastric rugal pattern was 
deemed normal upon non-invasive testing in August 2003.  
Incidentally, the reports of two colonoscopies performed 
during the course of medical treatment in 2002 reflect no 
abnormalities pertinient to gastritis, which affects the 
stomach.  

Thus, in applying the criteria for rating gastritis, we note 
that medical evidence does not show any eroded or ulcerated 
areas, small nodular lesions, or symptoms supporting the 
grant of a disability rating in excess of 20 percent.  
38 C.F.R. § 4.114, Diagnostic Code 7307.  There is no 
indication that the veteran has atrophic gastritis caused by 
any underlying disease; thus rating based on an underlying 
condition is not appropriate.  

In applying other rating criteria, such as that embodied in 
Diagnostic Codes 7304 and 7305, acknowledging the common 
disability picture inherent in digestive system diseases, we 
note that the evidence shows the veteran's blood test results 
are normal throughout the time period at issue, indicating no 
anemia or compromised nutritional status.  The veteran 
reports that he has actually gained weight recently.  He does 
report frequent vomiting and epigastric pain.  Thus, in the 
terms of these Diagnostic Codes, he does not manifest 
impairment of health or more than continuous moderate 
manifestations such as would warrant the assignment of a 
disability rating in excess of 20 percent.

The preponderance of the evidence is against the award of a 
disability rating in excess of 20 percent and the appeal must 
be denied.


ORDER

Service connection for ulcer disease is denied.

A disability rating in excess of 20 percent for gastritis is 
denied.




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


